WALKER, P. J. —
Under an information filed by the prosecuting attorney of Shannon county, based upon section 794, Revised Statutes 1909, appellant was charged with driving cattle from Reynolds county into Shannon county for the purpose of herding same in the latter county. The offense charged is a misdemeanor, and is ajjpealed to this court upon a challenge, timely urged and properly preserved, to the constitutionality of the statute. Upon a trial appellant was convicted and fined.
Appellant resided in Reynolds county, a little more than a mile from the Shannon county line. The offense is alleged to have been committed in August, 1913. In the fall of 1912 appellant told a witness that he (appellant) “expected to run his cattle over in Shannon county on Powder Mill” (a creek in that county) “and salt them there and that certain persons” (naming them) “could not keep him from it.” Witnesses for the State and for the appellant testified that they had seen appellant’s cattle on the range in Shannon county within a year preceding the trial; during the summer of 1912 as many as thirty or forty head of such cattle were seen, and' at other times ten or fifteen head,
*311Appellant “admitted that in the spring of 1913 he once drove his cattle for water to a pond located in Shannon county, about three-quarters of a mile from the county line. Other witnesses testified that appellant stated that he had twice so driven his cattle; appellant denies this, or that he ever drove his cattle across the county line with any other intention than to enable them to procure water.
of3 statute*°0 Appellant contends that .the act upon whch the information herein is based, is unconstitutional in that its title is imperfect and misleading in filing’ to sufficiently indicate the purport of the act. An epitome of its history is pertinent. It was first eim cted in 1874 (Laws 1874, p. 47) under the following title: “An act to prevent nonresidents of the State from herding or grazing their cattle on certain lands in this State.” In the genera] revision of 1879- the act was carried forward as chapter 87, without revision, under the title of ‘ ‘ Herding Cattle by Non-residents.” In 1887 (Laws 1887, p. 27), the act was amended, the changes then made not. being material here except as to the title, which was as follows: “An act to amend section 4350, chapter 87, article 1 of the Revised Statutes of the State of Missouri, relating to herding cattle by non-residents.” At the succeeding decennial revision in 1889, section 4350, supra, became section 945', and was amended so as to apply to residents as well as non-residents; the title, however, was not changed, but remained as before, “Herding Cattle by Non-residents.” In the regular revision of 1899, the entire chapter in regard to cattle was revised, but the title was not changed, being identical with that of 1889. In 1903 (Laws 1903, p. 57) article one of the chapter in regard to cattle was repealed, and a new article enacted in lieu thereof, the title being as follows: “An act to repeal sections [naming all of the sections of article 1], Chapter 88, Revised Statutes of the State of Missouri of 1899, en*312titled ‘Herding Cattle by Non-residents’,’ and enacting seven new sections in lieu thereof to be known as sections [naming the new sections] with emergency clause.” It is not necessary to set forth at length the provisions of this act except to say that they' applied to residents as well as non-residents.
In the revision of 1909’ an effort was made to compile under appropriate chapters all statutes of a kindred nature. Much of this compilation was mechanical, and was. the work of the1 commission appointed by the General Assembly. There was no revision of the chapter entitled ‘ ‘ Animals, ’ ’ and the act of 1903, supra, was simply carried forward and inserted' as article 6 of said chapter under the title of “Herding by Nonresidents.” [Chap: 6’, art. 6, R. S. 1909.] In 1911 (Laws 1911, p. 89), the initial section (794) of said article 6, supra, was amended by adding certain words thereto. This prosecution is based upon the section thus amended — the title to the amendatory act of 1911 is as follows: “An Act to amend section 794 of article 6’, of chapter 6«, of the Revised Statutes of 1909 of Missouri, entitled ‘Herding by Non-residents’ by adding certain words thereto.” The body of the act is as follows: “It shall be unlawful for any person to take or drive from any one county to another in this State, or from one range to another in the same county, any neat or horned cattle, mules, horses or sheep, for the purpose of herding or grazing, or causing- the same to be herded or grazed, upon any of the unimproved or uninelosed lands or premises in this State. Any person violating any of the provisions of this section shall, upon conviction thereof, be punished by a fine not exceeding two hundred dollars ;■ and each day that any such neat or horned cattle, mules, horses, or sheep shall be allowed to remain in said county, or on said range after having been unlawfully driven into said county or on said' range, shall constitute a separate offense.” [Section 794 as amended Laws 1911, p. 89.]
*313From the foregoing it will be seen that the title of, the statute under consideration from its initial enactment down to and including the amendment of 1911 (Laws 1911, p. 89) upon which this prosecution is based, has-been confined by express terms to “Herding by Non-residents.”
Emphasis may properly be placed upon the limitations of this title from 'the fact that it was retained in the same words in the revision of the statutes of 1889 in which the entire chapter in regard to cattle was revised, although the body of the act applied to residents as well as non-residents. More than this, in 1903 (Laws 1903, p. 57) the entire article in which the statute in question appears was repealed and a new article enacted in lieu thereof, which, although applicable, as was the statute of 1889', to residents as well as non-residents, bore the title of “Herding Cattle by Non-residents.” As we have shown, by this same insignia the act was designated in the revision of 1909 and in the amendatory act of 1911, supra.
The purpose of a title is to serve as a clear and comprehensive indicator of the purport of the act. While it may be so general in its terms as to omit reference to or the expression of matters germane to the principal features- of the statute, if it sufficiently indicates the substantial purpose of the law, it will not be violative of the Constitution; but where a title descends to particulars and specifies a certain class included within the provisions of the act, to the exclusion of others, it does not sufficiently indicate the purport of the law, and is to that extent violative of the constitutional provision.
We find, therefore, in the case at bar that the body of the act contains provisions applying to residents as well as non-residents of the State, while its title, as definitely as words can convey their meaning limits its application to non-residents; under this state of facts, much as the court may be disinclined to declare *314üie act invalid, it cannot in the face of the plain provisions of the Constitution (Sec. 28, art. 4) do otherwise in so far as it is attempted to apply the act to residents of this State. The following authorities are apposite: In State v. Rawlings, 232 Mo. l. c. 557, it is held that where the title of an act descends into details and attempts to point out a particular class of persons to which the law" is intended to apply, it will not support a law leveled against a wholly different class of persons not mentioned in such title; and in State v. Great Western Coffee and Tea Co., 171 Mo. 634, it was held that a title leveled only against manufacturers of certain baking powders would not support a statute prohibiting persons from selling such baking powders; and in St. Louis v. Wortman, 213 Mo. 131, the title purported to “create the office of dairy commissioner and define his term, duties and powers” and it was held this would not give validity to a section which sought to prohibit individuals from selling impure dairy products; so in State v. Fulks, 207 Mo. 26, it was held that the title which referred only to the sale of intoxicants was not broad enough to authorize a provision in the body of the act prohibiting the giving away of intoxicants.
Holding, as we do, the title of the act misleading and insufficient to indicate that residents are included within its provisions, we declare the law invalid so far as it is- attempted to apply it to this class.
From the foregoing it follows that the judgment of the trial court should be reversed. It is so ordered.
Brown and Faris, JJ-, concur.